Name: 2000/598/EC: Commission Decision of 3 October 2000 concerning certain protection measures against bluetongue in Sardinia, Italy (notified under document number C(2000) 2899) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  health;  Europe;  agricultural policy;  means of agricultural production
 Date Published: 2000-10-07

 Avis juridique important|32000D05982000/598/EC: Commission Decision of 3 October 2000 concerning certain protection measures against bluetongue in Sardinia, Italy (notified under document number C(2000) 2899) (Text with EEA relevance) Official Journal L 253 , 07/10/2000 P. 0047 - 0048Commission Decisionof 3 October 2000concerning certain protection measures against bluetongue in Sardinia, Italy(notified under document number C(2000) 2899)(Text with EEA relevance)(2000/598/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable to intra-Community trade of certain live animals and products for the completion of the internal market(1), last amended by Directive 92/118/EEC(2) and in particular Article 10(4),Whereas:(1) On 25 August 2000 Italy informed the Commission on a number of suspected clinical cases of bluetongue in sheep holdings in the province of Cagliari, in the southern part of the island of Sardinia; the occurence of bluetongue was confirmed on 30 August 2000.(2) Italian authorities adopted on 28 August 2000 a ban of movements of the bluetongue susceptible species, of their semen, ova and embryos from the territory of Sardinia, in order to avoid any spread of disease from this island. Rigorous restrictions on the movements of the bluetongue susceptible species have also been enforced within Sardinia.(3) Further disease control measures have been adopted in relation to this outbreak by the Italian authorities, including the establishment of protection and surveillance zones, epidemiological investigations and specific studies aimed at establishing the distribution of bluetongue virus vectors and the potential spread of disease into Sardinia.(4) Bluetongue is included in List A of the Office International des Epizooties (OIE) and its spread constitutes a serious hazard for the Community and could have international consequences for trade.(5) For reasons of clarity and transparency it is advisable to adopt at Community level disease control measures concerning the movement of animals of the bluetongue susceptible species and of their semen, ova and embryos from the territory of Sardinia. These measures reflect the measures already adopted by the Italian authorities.(6) The meassures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Italy shall prohibit the dispatch of animals of the bluetongue susceptible species (all ruminants), of their semen, embryos and ova from the territory of Sardinia.Article 2The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision shall be reviewed in the light of the evolution of the situation and the results of the investigations and studies carried out by the Italian authorities. This Decision shall apply until 30 November 2000.Article 4This Decision is addressed to the Member States.Done at Brussels, 3 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.